 
 
EXHIBIT 10.2


TERM NOTE A


Dated:  October 7, 2013 Amount:  $10,000,000.00


FOR VALUE RECEIVED, receipt of which is hereby acknowledged, the undersigned
Champion Industries, Inc., a West Virginia corporation (the “Borrower”) promises
to pay to the order of Big 4 Investments, LLC, a Louisiana limited liability
company (hereinafter referred to as the “Successor Lender”) Ten Million Dollars
($10,000,000.00) with interest on the principal amount thereof outstanding from
time to time from the date hereof until paid in full, at an interest rate which
is subject to change from time to time based on changes in an independent index
which is the highest Prime Rate most recently published in “The Wall Street
Journal’s money rates column” as the base rate on corporate loans at large U.S.
money center commercial banks (the “Index”) plus two percent (2%).  If the Index
becomes unavailable during the term of this loan, the Successor Lender may
designate a substitute index after notifying Borrower.  The interest rate change
will not occur more often than each day.  Any change in the Prime Rate shall be
effective as of the day on which the change is announced to become effective.
Principal and accrued interest are due and payable in monthly installments of
$50,000 principal each installment plus accrued interest, commencing on November
1, 2013 and continuing on the first day of each month until April 1, 2015, at
which time the entire unpaid principal balance and accrued interest thereon
shall be due and payable in full, together with a premium of Five Hundred
Thousand Dollars ($500,000), at 63399 Highway 51, Roseland, Louisiana 70456, or
at such other location as may be subsequently designated by the Successor
Lender.  Said payments shall be applied first to the payment of interest on the
unpaid balance and second to the payment of principal.  Interest shall be
calculated on a 365-day basis and is based on the actual number of days that
elapse during the lending period.


1.           This note is the Term Note A described in and entitled to the
benefit and security of that First Amended and Restated Credit Agreement dated
as of October 19, 2012 among Champion Industries, Inc. as Borrower, various
Lenders from time to time party thereto and Fifth Third Bank as Administrative
Agent, L/C Issuer and Lender, as amended (most recently by Amendment dated
October 7, 2013 between Champion Industries, Inc. as Borrower and Successor
Lender), together with all collateral documents therein provided for (the “Loan
Agreement” with respect to which Successor Lender is the assignee and sole
remaining lender).  This note evidences an extension and renewal of loans
heretofore outstanding under the Loan Agreement with no additional principal
being advanced hereunder.   If any default should be made in the payment of any
installments of this Note or any part thereof when due, or if there should be a
breach at any time of a covenant, condition, provision, warranty, stipulation or
agreement contained in said Loan Agreement the entire principal balance hereof,
together with all interests accrued thereon and premium shall at once be and
become due, payable and demandable, without any further notice, at the option of
the Successor Lender.  Upon the occurrence of any Default due to nonpayment of
this Note or Event of Default due to nonpayment of this Note under the Loan
Agreement or after acceleration, the Borrower shall pay interest equal to the
Index plus 4% until the Default or Event of Default is cured.


2.           The Borrower may prepay the whole part hereof at any time upon
payment of the aforesaid $500,000 premium.
 
 

--------------------------------------------------------------------------------

 


3.           No delay or omission on the part of Successor Lender in exercising
any right hereunder shall operate as a waiver of such right or of any other
right under this Note.  A waiver on any one occasion shall not be construed as a
bar to or waiver of any such right and/or remedy on any future occasion.


4.           The Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note; and assents to any extension
or postponement of the time of payment or any other indulgence, and/or to the
addition or release of any property and/or any other party or person primarily
or secondarily liable.


5.           In case any one or more of the provisions contained in this Note,
or any of the documents or agreements contemplated hereby, should be invalid,
illegal or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.


6.           In the event that all or any part of any payments made to the
holder shall be rescinded, avoided or recovered from the holder for any reason
whatsoever, including, but not limited to, proceedings in connection with the
insolvency or bankruptcy of the Borrower or the paying party, the amount of such
rescind, avoided or recovered payment shall be added to the Note balance and all
representations, warranties and covenants of the Borrower shall remain in full
force and effect and the Borrower shall remain liable to the holder for the
amount of such rescinded, avoided or recovered payments in accordance with this
Note.


7.           This Note shall be governed by and construed in accordance with
laws of the State of Louisiana in all respects.


8.           Borrower hereby submits to the non-exclusive jurisdiction of the
United States District Court for the Eastern District of Louisiana and of any
Louisiana state court sitting in Tangipahoa Parish, for purposes of all legal
proceedings arising out of or relating to this Agreement or the transactions
contemplated hereby.  Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
form  BORROWER AND, BY ACCEPTING THE BENEFITS OF THIS AGREEMENT, SUCCESSOR
LENDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE TRANSACTION
CONTEMPLATED HEREBY.


9.           The Borrower will pay on demand all costs of collection and
reasonable attorney fees incurred or paid by Successor Lender in enforcing this
Note when the same has become due.
 
2

--------------------------------------------------------------------------------

 



  CHAMPION INDUSTRIES, INC., a West Virginia corporation       By:/S/ Todd R.
Fry   Its: Senior Vice President and Chief Financial Officer


 
3

--------------------------------------------------------------------------------

 

 
 
 